ITEMID: 001-59061
LANGUAGEISOCODE: ENG
RESPONDENT: CHE
BRANCH: CHAMBER
DATE: 2000
DOCNAME: CASE OF G.B. v. SWITZERLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 5-4;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Georg Ress
TEXT: 9. The applicant, a Swiss citizen born in 1945, resides in Minusio, Switzerland.
10. On 20 September 1994, the applicant was arrested and remanded in custody on urgent suspicion (dringender Verdacht) of having participated together with the “Carlos” terrorist group in an attack on the radio station Radio Free Europe in Munich and in attacks on diplomatic staff in Lebanon and France. The warrant of arrest also referred to a danger of collusion and absconding.
11. On 22 September 1994 the investigating judge of the Canton of Bern confirmed the detention on remand of the applicant. The decision noted that the suspicion was based on files of the East German State security authorities and the Hungarian intelligence service. There was an urgent suspicion that, as a supporter of the “Carlos” group, he had participated in the various events. Additional investigations would be necessary since the applicant refused to comment on his contacts with the group. According to the decision, detention was further required in order to avoid collusion with other members of the group. There was also a danger of absconding in view of the severity of the possible prison sentence.
12. The investigations were then conducted by the Federal Attorney’s Office (Bundesanwaltschaft).
13. On Friday, 21 October 1994, the applicant filed a request with the Federal Attorney for release from detention. He contested the urgent suspicion that he had committed the offences at issue and that there was a danger of collusion and absconding. He also requested consultation of the case-file. The request was received by the Federal Attorney on Monday, 24 October.
14. On Tuesday, 25 October 1994, the Federal Attorney dismissed the applicant’s request. The decision, referring to various investigations still to be undertaken as well as a danger of collusion and absconding, was served on the applicant on Thursday, 27 October.
15. On Monday 31 October 1994, the applicant filed an appeal (Beschwerde) against the decision of 25 October with the Indictment Chamber (Anklagekammer) of the Federal Court, invoking Article 5 §§ 1, 2 and 4 and Article 6 § 3 of the Convention and requesting release from detention. He complained that more than six weeks had lapsed without the lawfulness of his detention having been examined by a court within the meaning of Article 5 § 4 of the Convention, and that he had not been able to consult the case file. The appeal was received by the Federal Court on Tuesday 1 November 1994.
16. On the same day the President of the Indictment Chamber transmitted a copy of the appeal to the Federal Attorney who was requested to submit her observations by Monday 7 November 1994. The Federal Attorney was further asked to send a copy of her observations to the applicant who, in turn, was requested to submit any observations by 11 November 1994.
17. On 7 November 1994, the Federal Attorney’s Office filed her observations. They were served on the applicant on 8 November 1994.
18. The applicant filed his observations in reply on Friday 11 November 1994. These observations were received by the Federal Court on Monday 14 November.
19. On Monday 21 November 1994, the Indictment Chamber of the Federal Court dismissed the applicant’s request, the decision being served on the applicant on Tuesday 22 November 1994.
20. In respect of the applicant’s complaint that he could not consult the case-file, the Indictment Chamber found that the applicant had had knowledge of the essential documents. The decision further confirmed that there was sufficient suspicion that the applicant had committed the offences at issue and that there was also a danger of absconding and of collusion.
21. On 30 November 1994 the Federal Attorney’s Office decided to release the applicant from detention on remand. The decision stated, inter alia, that the original suspicions directed against the applicant had not been confirmed (erhärtet).
22. According to Section 52 of the Federal Act on Criminal Procedure (Bundesstrafrechtspflegegesetz), a person detained on remand may at any time file a request for release from detention. If the investigating judge or the Federal Attorney refuse the request, an appeal may be filed with the Indictment Chamber of the Federal Court. According to Sections 105 bis and 217 of the Act, the time-limit for filing the appeal is three days.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-4
